FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRADLEY ROWLAND MARSHALL,                        No. 12-35523

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05319-SC

  v.

WASHINGTON STATE BAR                             MEMORANDUM *
ASSOCIATION; BOARD OF
GOVERNORS OF WSBA; STANLEY A
SEBASTIAN; JAMES M. DANIELSON;
JEFFERS DANIELSON SONN
AYLWARD PS; AYLWARD PS;
BARBARA MATSON; SUSAN J OWEN;
GERRY L. ALEXANDER; CHARLES W.
JOHNSON; RICHARD B. SANDERS;
TOM CHAMBERS; MARY E.
FAIRHURST, Administrative Law Judge;
JAMES M. JOHNSON; DEBRA L.
STEPHENS; JOHN & JANE DOES 1-20;
RUSSELL M AKOI; MARCINE
ANDERSON; JAMES E. BAKER;
STANLEY A. BASTIAN; ERON BERG;
LIZA E BURKE; ANTHONY BUTLER;
ELLEN CONEDERA DIAL; DAVIS
LONNIE; LOREN S ETENGOFF; G.
GEOFFREY GIBBS; ANTHONY D
GIPE; LORI S. HASKELL; DAVID S.
HELLER; NANCY L. ISSERLIS; MARK


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
A. JOHNSON; PETER J KARADEMOS;
LELAND B. KERR; DOUGLAS C
LAWRENCE; CARLA C. LEE; ROGER
A. LEISHMAN; CATHERINE L.
MOORE; SALVADOR A. MUNGIA;
KRISTIN OLSON; KATHLEEN
O’SULLIVAN; PATRICK A. PALACE;
ERIC C. DE LOS SANTOS; MARC A
SILVERMAN; S BROOKE TAYLOR;
STEVEN G. TOOLE; JUDGE EDWARD
F SHEA; BRENDA WILLIAMS; JASON
T. VAIL; CHRISTINE GRAY; SCOTT
BUSBY; TEENA KILLIAN;
WASHINGTON STATE; DOUGLAS J.
ENDE; RANDY BEITEL; ANNE
SEIDEL; ROBERT WELDEN; BOBBE
BRIDGE; BRIAN COMSTOCK;
SUPREME COURT OF THE STATE OF
WASHINGTON,

              Defendants - Appellees.



                   Appeal from the United States District Court
                     for the Western District of Washington
                  Samuel Conti, Senior District Judge, Presiding

                             Submitted June 6, 2013 **
                               Seattle, Washington

Before: GILMAN,*** McKEOWN, and IKUTA, Circuit Judges.




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
      This appeal is Bradley Marshall’s fourth challenge to his disbarment. He

alleges that he was the victim of racial discrimination and brings employment

discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 1981, and Wash. Rev. Code § 49.60.030 against the Washington State Bar

Association (“WSBA”), the Washington Supreme Court, and related individuals.

Marshall alleged similar due process and equal protection violations in his original

WSBA disciplinary proceedings and in his disbarment hearing before the

Washington Supreme Court. Marshall also raised nearly identical issues in two

prior collateral attacks filed in federal district court and bankruptcy court and their

associated appeals and petitions for writs of certiorari. Each of these previous

challenges failed.

      The district court granted defendants’ motion for judgment on the pleadings

and dismissed this action with prejudice. It also entered an order declaring

Marshall a vexatious litigant. We affirm.

      Marshall’s claims are barred by the Rooker-Feldman doctrine. Marshall

challenges the Washington Supreme Court’s decision to disbar him as unlawful

and discriminatory, and all of his claims arise from or are intertwined with its

ruling. No matter how it is styled, this action is a de facto appeal of a state court

judgment, and federal courts are without jurisdiction to hear it. See Mothershed v.


                                            3
Justices of the Supreme Ct., 410 F.3d 602, 607 (9th Cir. 2005). We therefore do

not address whether Marshall’s suit is barred by res judicata or various immunity

doctrines and do not reach the merits of Marshall’s claims.

      The vexatious litigant order was proper. The district court provided

Marshall with adequate notice and the opportunity to be heard, detailed the long

history of Marshall’s previous cases and filings, made substantive findings that his

arguments were frivolous, and narrowly tailored its order to Marshall’s specific

abuses: the repeated claims arising out of his disbarment. See De Long v.

Hennessey, 912 F.2d 1144, 1147-48 (9th Cir. 1990).

      In Marshall’s most recent appeal, we noted that “[a]dding additional

members of the Bar Association or the Justices of the Supreme Court of

Washington as defendants would . . . needlessly prolong[] this vexatious and

wasteful litigation.” Marshall v. Wash. State Bar Ass’n, 448 Fed. Appx. 661, 662

(9th Cir. 2011). That is precisely what Marshall has done in this action. His

continued prosecution of this matter confirms the district court’s conclusions.

      AFFIRMED.




                                          4